985 F.2d 553
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Woodrow Wilson MILES, Plaintiff-Appellant,v.Eric D. WHITE;  Joseph R. Winston, Defendants-Appellees.
No. 92-1915.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 14, 1992Decided:  February 5, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert R. Merhige, Jr., Senior District Judge.  (CA-92-487)
Woodrow Wilson Miles, Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before HALL and MURNAGHAN, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Woodrow Wilson Miles appeals from the district court's order dismissing his civil action for lack of jurisdiction.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Miles v. White, No. CA-92-487 (E.D. Va.  July 27, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED